IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00200-CR

ANTHONY JAMES HAUK,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 413th District Court
                            Johnson County, Texas
                            Trial Court No. F50285


                                    ORDER

      Appellant’s motion for rehearing is denied. The Court’s Memorandum Opinion

and judgment, dated August 29, 2018, are withdrawn, and the Memorandum Opinion

and judgment dated November 7, 2018, are substituted therefore.

                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 7, 2018